Citation Nr: 1447299	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-32 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for a disability manifested by left leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 
INTRODUCTION

The appellant served in the Army National Guard from July 1978 to December 1999, including a period of active duty for training from July to November 1978.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the appellant, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Competent medical evidence showing a current right ear hearing loss disability as defined by VA regulation is not of record.


CONCLUSION OF LAW

The appellant does not have right ear hearing impairment that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the appellant's claim of service connection for right ear hearing loss, the RO sent to him a letter dated in April 2010 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the appellant on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed disability and statements from persons who knew of any disability that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the April 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the appellant a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes his service treatment records, social security administration (SSA) records, private treatment records, and statements from the appellant.  

The Board is aware that no VA examination was provided to the appellant in conjunction with his claim for service connection for right ear hearing loss but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, as discussed below, there is simply no indication that the appellant experiences right ear hearing loss for VA purposes.  As such, VA is not required to afford the appellant an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided 
herein.

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. § 101(24).

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Initially, the Board acknowledges that the appellant is competent to describe symptoms he experiences related to his claimed disability, such as difficulty hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the appellant is not competent to provide a medical diagnosis regarding hearing loss as such matter requires medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the appellant on these points.

In this case, the Board finds that the service connection for right ear hearing loss is not warranted because there is no competent evidence of a diagnosed current disability.

The appellant's service treatment records (STRs) are silent as to any complaints or diagnoses of any auditory problems.  Similarly, post-service treatment records are devoid of any complaints or diagnoses of hearing loss with the exception of a December 2009 private treatment recording showing a diagnosis of asymmetric hearing loss.  The December 2009 private treatment record was not accompanied by results from any audiometry testing.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the appellant has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a hearing loss.  As is noted above, hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385.  No audiometry in service or since has produced findings that meet the above-stated regulatory definition of a hearing impairment.  As the record does not include any evidence that the appellant has or during the pendency of the claim has had right ear hearing loss within VA standards, there is no valid claim of service connection for right ear hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Although the appellant is competent to observe that he may have difficulty hearing, he is unable to establish by his own opinion that he has a hearing loss disability, as by regulation such must be shown by audiometric testing.  In light of the foregoing, the preponderance of the evidence is against this claim.  Accordingly, service connection for right ear hearing loss must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim of service connection for right ear hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

The appellant asserts entitlement to service connection for a disability manifested by leg pain, which he contends was incurred during military service.  See January 2013 hearing transcript, p. 13.  As indicated above, he served in the Army National Guard from July 1978 to December 1999 with confirmed active duty for training from July to November 1978.  Initially, the Board finds that details about the dates and character of the appellant's military service must be ascertained before adjudication can take place regarding his claim.  

Service connection may be granted for disability resulting from either disease or injury incurred during active duty for training (ACDUTRA). With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury (and not disease) so incurred.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

With respect to in-service injury, evidence available in the claims file indicates that the appellant complained of left hip pain after falling on the floor in June 1979.   The assessment was a bruised left hip.  The appellant was treated with Tylenol for the pain and found to have good mobility of the hip and leg. 

In addition, the appellant submitted a statement in support of his claim from a fellow service member, [redacted], who said that, he remembered when the appellant injured himself by falling in the kitchen and was then placed on light duty for two days while at summer camp in Fort Stewart.  See the statement of Mr. [redacted] dated January 2013.

Although there is evidence demonstrating that the appellant was seen after a fall in June 1979, a question remains as to whether the injury was incurred during a period of ACDUTRA or INACDUTRA.  The Board observes that the RO previously attempted to confirm the dates of the appellant's periods of duty.  However, a review of the claims file does not make clear what the appellant's complete and specific dates of ACDUTRA or INACDUTRA.  Therefore, a remand is necessary to verify his service. 

With respect to a current diagnosis, the Court held that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the evidence of record warrants consideration of whether the appellant has a disability manifested by left leg pain that might allow for a grant of service connection.

In August 2011, Social Security Administration (SSA) records were associated with the claims file.  Such records reveal that the appellant injured his back while at work in 2006 and again in June 2007.  In February 2008, the appellant presented for treatment due to back and mostly left lower extremity pain.  There was electrodiagnostic evidence of left active L5 and S1 radiculopathy.  In November 2008, the appellant reported a work-related lumbar injury.  He again complained of low back and left leg pain.  He described the pain in his legs as a pins-and-needles sensation.  Straight leg raising was positive on the left.  The assessment was limb pain.  He was diagnosed with lumbar spondylosis.  He later underwent low back surgery the same month.  A May 2009 EMG study also revealed left L5 and S1 radiculopathy.  In a January 2010 decision, the SSA determined that the appellant was disabled since June 2007, primarily due to disorders of the back.  

As there is evidence suggesting a possible in-service injury for which the Board is remanding to obtain verification on the status of such service, and there is evidence that the appellant has a diagnosis of disability affecting the left lower extremity, an examination and etiology opinion should also be obtained with respect to the appellant's disability manifested by left leg pain.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant. 

The AOJ should also request verification of the dates for periods of active duty, active duty for training, and inactive duty training that the appellant had in the South Carolina Army National Guard in 1979.

2. After the completion of the above, schedule the appellant for VA examination to determine the nature and etiology of any disability manifested by left leg pain, to include a diagnosis of left lower extremity radiculopathy as documented in the appellant's SSA records.  The examiner should review the entire claims file, including a copy of this remand.  All necessary tests and studies should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by left leg pain had its onset during a period of military service, or is otherwise related to a period of service, specifically to include the fall in June 1979, rather than other intervening factors, (including 2006 and June 2007 work-related injuries).  A complete rationale should be provided for all opinions given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Thereafter, undertake any additional development suggested by the record and readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


